United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1986
                                   ___________

Richard Louis Frenchman, Jr.,           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Herbert F. Saloum, M.D.,                *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 29, 2007
                                Filed: May 31, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       South Dakota inmate Richard Frenchman appeals the district court’s1 adverse
grant of summary judgment on his Eighth Amendment claim brought pursuant to 42
U.S.C. § 1983, alleging that Herbert Saloum, M.D., was deliberately indifferent to his
serious medical needs related to his heart condition and pacemaker. The district court
based its summary judgment decision on qualified immunity. Upon de novo review,
we affirm. See K.D. v. County of Crow Wing, 434 F.3d 1051, 1055 (8th Cir. 2006)
(standard of review).

      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
       We hold that the district court properly granted Dr. Saloum summary judgment
because the facts taken in the light most favorable to Frenchman did not establish an
Eighth Amendment violation. By Frenchman’s own admissions, he was given regular
“heart and pacemaker checkups” including electrocardiograph (EKG) tests;
Dr. Saloum routinely read his EKG results; and Dr. Saloum had him hospitalized
when a problem arose. While Frenchman raises immaterial disputes regarding dates
on which treatment was performed, and disagrees with the decision not to use a
different device to monitor his pacemaker, Dr. Saloum did not disregard his medical
needs. See Saucier v. Katz, 533 U.S. 194, 201 (2001) (“If no constitutional right
would have been violated were the allegations established, there is no necessity for
further inquiries concerning qualified immunity.”); Logan v. Clarke, 119 F.3d 647,
649 (8th Cir. 1997) (to establish Eighth Amendment violation by prison doctor,
plaintiff must show that doctor was deliberately indifferent to plaintiff’s serious
medical needs: that doctor “knew of, yet disregarded, an excessive risk to his
health”); Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995) (to show
deliberate indifference, prisoner must show more than even gross negligence; mere
disagreement with treatment decisions does not rise to level of constitutional
violation).

       We further hold that the district court did not abuse its discretion in denying
Frenchman additional time to respond to Dr. Saloum’s summary judgment motion,
having already granted an extension once before. See Soliman v. Johanns, 412 F.3d
920, 921-22 (8th Cir. 2005) (notwithstanding plaintiff’s argument that he had suffered
extreme family hardship due to father’s unexpected death, district court did not abuse
its considerable discretion in denying plaintiff’s motion for extension of time to file
summary judgment response where court was merely enforcing existing deadlines and
denied enlargement beyond extension already granted; even pro se litigants must
comply with court rules and directives), cert. denied, 127 S. Ct. 160 (2006).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________

                                         -2-